 Case 1:21-cr-00040-RJJ ECF No. 25, PageID.83 Filed 03/26/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                           Case No. 1:21−cr−40

   v.                                         Hon. Robert J. Jonker

CHRISTOPHER ALLAN BODEN,
LEESA BETH VOGT,
DANIEL REYNOLD DEJAGER,

         Defendants.
                                       /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing on the following motion(s) has been scheduled as
set forth below:


Motion(s):             Motion for Protective Order (ECF No. 22)
Date/Time:             March 31, 2021 03:00 PM
Magistrate Judge:      Phillip J. Green
Place/Location:        601 Federal Building, Grand Rapids, MI




                                           PHILLIP J. GREEN
                                           U.S. Magistrate Judge

Dated: March 26, 2021            By:        /s/ Angie L. Doezema
                                           Courtroom Deputy
